SHEARN, J.
The evidence to uphold the court’s finding that plaintiff -was the procuring cause of the contract, while unsatisfactory, might be sufficient to sustain the judgment, if there were any evidence upon which the amount of the commission could be predicated. The contract was not introduced in evidence, and the record discloses nothing but a statement made to the court by plaintiff’s attorney concerning the amount of the contract.
Judgment reversed, and new trial ordered, with $30 costs to appellant to abide the event. All concur.